Citation Nr: 1504549	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-26 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable disability evaluation for malaria.

2.  Entitlement to service connection for residuals of malaria, claimed as brain damage and a nervous system disability, to include as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans law Judge at a September 2014 hearing conducted at the RO.  A transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

Additional evidence was added to the claims folder in September 2014, accompanied by a waiver of consideration of that evidence by the RO.  38 C.F.R. § 20.1304 (2014).

The issue of entitlement to an increased rating for an acquired psychiatric disorder has been raised by the Veteran in a letter dated in February 2011 and in his discussions with the VA examiners, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's malaria has been inactive and without residuals, to include liver damage, spleen damage, cerebral damage, or chronic fatigue.
2.  Residuals of malaria, claimed as brain damage and a nervous system disability, are not shown to be causally or etiologically related to any disease, injury, or incident during active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the service-connected malaria are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88b, Diagnostic Code (DC) 6304 (2014).

2.  The criteria for service connection for residuals of malaria, claimed as brain damage and a nervous system disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in September 2009 and April 2010.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records (STR), VA treatment records, and the Veteran's statements in support of the claim.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board has also reviewed the Veteran's paperless Virtual VA and VBMS claims files.

Additionally, in December 2009 and July 2012 the Veteran underwent VA examinations to assess malaria and residuals of malaria.  The examinations and the opinions are adequate.  The examiners considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria For Malaria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a noncompensable (0 percent) evaluation for his service-connected malaria under 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6304.  Malaria is evaluated as 100 percent disabling when it is an active disease.  38 C.F.R. § 4.88b, DC 6304.  According to the Note following the DC, residuals such as liver or spleen damage are thereafter evaluated under the appropriate system.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  Relapses must also be confirmed by the presence of malarial parasites in blood smears.  Id.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected malaria.  Throughout the appeal, the Veteran's malaria has been inactive and without residuals, to include liver damage, spleen damage, cerebral damage, or chronic fatigue.  

The Veteran was first diagnosed with malaria in July 1970.  A service treatment record (STR) dated in July 1970 show he was admitted to a field hospital in Vietnam with a temperature of 104.6 and was diagnosed with malaria.  He was treated for 11 days.  During that time the Veteran had headaches and abdominal pain with recurrent fever and chills.

The Veteran testified at the Board hearing and told the VA examiners that he was in a coma during his treatment.  The July 2012 VA examiner noted that there "is no medical treatment record of that in claims file."  However, the examiner did note the other extensive treatment records from that time which document his diagnosis, treatment and various symptoms, including high temperatures.

The July 2012 examiner noted that since "release from [the] hospital there was no treatment or known relapse of malaria, or jaundice or recurrent fever with headaches or diagnosis of malaria since discharge from service.   At the time of discharge from military service, [the] Veteran was not diagnosed with any residuals from Malaria."

The examiner noted that the Veteran was "checked about a year ago for malaria at Danville VA medical center and the workup was negative as stated by him.  Currently [the] Veteran denies recurrent fevers, chills, headaches or abdominal pain."  The Veteran stated he tested "positive for hepatitis C antibody during [a] recent evaluation" in October 2011.  The examiner also noted a history of back pain.

The examiner concluded that the "Veteran does not have symptoms attributable to" malaria at this time.

The Veteran also had a VA examination in December 2009.  The Veteran reported that "he got fever and chill episode about twice a year and it usually lasts for a few hours, but [the] last one in April 2009 lasted for three days.  The [Veteran stated] he did not seek any treatment in [an] emergency room or any hospital - he just sweated it out.  He did not take any medication..."  The Veteran "said that he has a concern for his liver and spleen because...he was told a long time ago that he has a history of jaundice."  The examiner noted that the Veteran tested positive for cocaine in June 2008.

The examiner noted that the Veteran was "ambulatory to the clinic without any assistive devices.  He appears well developed and well nourished.  Abdomen is soft and nontender.  Light flabbiness has been noted.  No ascites is noted on examination.  No visible veins on his belly.  Unable to palpate liver or spleen.  No umbilical hernia has been noted...  No edema."

The examiner reported that the Veteran's "sporadic episodes of fever and chills, lasting sometimes a few hours to a few days and occurring at least twice a year, would be as likely as not related to history of malaria since in some cases of malaria they could have late relapse kind of symptoms, but since the [Veteran] has not been examined and evaluated during the episode, it will be hard for me to speculate that those episodes were really due to malaria parasite at present time...  But so far, he does not have any indication of anemia, jaundice, or liver function abnormality at present time.  He does have a history of substance abuse too in the past, which could also alter some of the biochemical findings here."

The Board notes that the claims file contains extensive VA treatment records dated since 2005.  In those records there are numerous discussions of the Veteran's past history of malaria.  There are also complaints from the Veteran of symptoms of malaria since service.  However, at no time when the Veteran was suffering from the alleged symptoms did he seek medical treatment and have a test done to determine if they were caused by malaria.  On several occasions, such as in January 2011, when the Veteran complained of past episodes of malaria, VA staff encouraged the Veteran to seek medical treatment at that time so an appropriate test could be conducted.  Without any test confirming the presence of malaria parasites, there is no medical evidence in the claims file that the Veteran has suffered from malaria since service.  The remaining VA treatment records in the claims file do not provide evidence contrary to that described above.

In summary, the competent medical evidence does not show that the Veteran has the active disease of malaria.  The record does not reflect active malaria, cerebral malaria, or otherwise indicate that the Veteran has residual liver or spleen damage or residual chronic fatigue.  Without sufficient evidence of the active disease of malaria, or residual disability, the criteria for a compensable rating for malaria have not been met at any point during the pendency of the claim.  38 C.F.R. § 4.88b, DC 6304.  Consequently, a compensable rating is not warranted for the service-connected malaria.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes or to diagnose malaria.  Such competent evidence concerning the nature and extent of the Veteran's malaria has been provided by the medical personnel who examined him during the current appeal and who has rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.

Also, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the fevers and other symptoms the Veteran says were periods of malaria could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The examiner indicated that without an appropriate test taken at the time, it is impossible to know if malaria is or was present.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of symptomatology.

The Board has also considered the Veteran's assertions that cerebral malaria is causing some of his neuropsychiatric symptoms.  The Veteran is service-connected for several mental health conditions, including posttraumatic stress disorder, depression, and anxiety.  His complaints of additional symptoms cannot be handled here; instead, the Board has referred the issue of an increased rating for the Veteran's acquired psychiatric disorders.

In sum, the preponderance of the evidence is against the assignment of a compensable rating for the service-connected malaria at any time during the appeal period.  The claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Other Considerations

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms the Veteran complains of are contemplated by the applicable rating criteria; specifically the presence of any residuals.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record indicates that the Veteran has not claimed that his disabilities make him unemployable.  A claim for TDIU has not been raised in the record.

IV.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran contends that he suffers from various disorders as a result of his malaria, including brain damage and a nervous system disorder.  At the July 2012 VA examination, the examiner concluded that the Veteran does not have any residuals attributable to malaria.

The examiner considered the lay statement from the claimant's mother wherein she wrote that when the Veteran came home from service, his speech was not the same as before he left for Vietnam.  However, the examiner noted that the separation examination dated in August 1970 indicated that the Veteran was "entirely normal."

The examiner also considered the Veteran's letter with his subjective complaints and request that the effects of cerebral malaria be considered.  He also wrote that his "balance for walking and running are poor."  The examiner considered a letter dated in September 2011 by a PhD neuropsychologist from the Iowa City VA Medical Center.  The letter indicates that the neuropsychologist was contacted unsolicited.  The letter explains the Veteran wanted to "demonstrate how his symptoms are related to his past history of cerebral malaria.  [The Veteran] also mentioned he has difficulty with walking and he 'can't raise his legs up.'  [The] Veteran's thought processes were difficult to follow and he had a difficult time articulating what he needed.  He appears concerned about residual effects of malaria and I subsequently advised him to speak to his local primary care provider who could refer him to neurology if needed.  I noted that he had neuropsychological testing in January of 2011 and that it appeared broadly normal other than mildly impaired verbal learning."

The July 2012 examination report noted that findings did not reveal any residuals of malaria.  There were "no current fevers associated with headaches or chills or jaundice or anemia.  Liver and spleen are not enlarged during physical exam.  He is well built well nourished male without emaciation weighing 198 pounds.  Gait and stance are normal without assistive devise.  Speech is very clear and understandable.  Memory fairly good for his age.  Neuromotor coordination [was] good.  [The Veteran] can raise both lower extremities against resistance.  Strength [was] normal in all four extremities.  Sensory motor examination is normal.  Rhomberg test is normal and does not loose balance on standing [with his] eyes closed.  I did not find any residuals of Malaria.  There are no signs of anemia.  Nutrition is good.  There is no record in claims file attributable to residuals of Malarial illness of this Veteran treated in 1970 without recurrence since then."  The examiner noted that he relied on Harrison's Principles of Internal Medicine, 14th addition, Chapter 216 on Malaria in making the opinion.

The Board also reviewed the VA treatment records.  As discussed above, treatment records do not indicate that the Veteran has any problems associated with his malaria.  There are no diagnoses or treatment for any illness or disorder associate with his malaria.  Specifically, there are no treatment records or diagnoses of any brain damage of nervous system disorder related to malaria.  Further, the Veteran has not submitted any medical evidence indicating he has any current conditions related to his malaria.  Therefore, the competent medical evidence does not indicate that the Veteran has any current medical condition related to his service-connected malaria.

The only other evidence in the record concerning the etiology of the Veteran's claimed disability is the Veteran's own statements and the lay statements of his mother.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 428.  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Further, the Board finds that the Veteran's statements that he was in a coma during his treatment for malaria lacks credibility.  The STRs from that time make no mention of the Veteran being in a coma.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

In sum, there is no medical evidence of any condition currently related to malaria.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable evaluation for the service-connected malaria is denied.

Entitlement to service connection for residuals of malaria, claimed as brain damage and a nervous system disability, to include as secondary to service-connected malaria, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


